Filed 2/17/16 Tamara G. v. Superior Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


TAMARA G.,
         Petitioner,
v.
THE SUPERIOR COURT OF CONTRA                                         A146988
COSTA COUNTY,
                                                                     (Contra Costa County
         Respondent;                                                 Super. Ct. Nos. J15-00680, J15-00681,
CONTRA COSTA COUNTY CHILDREN                                          J15-00682)
& FAMILY SERVICES BUREAU,
         Real Party in Interest.


         Tamara G. (Mother) petitions this court for extraordinary writ review of a juvenile
court order setting a selection-and-implementation hearing for her three sons. She
contends that the hearing was wrongly set because she (1) received inadequate
reunification services from the Contra Costa County Children & Family Services Bureau
(Bureau), (2) was wrongly denied a continuance, and (3) showed that she could reunify
with her sons if the reunification period were extended. In this abbreviated opinion,1 we
are not persuaded by these contentions and deny the petition.




1
 Because Mother’s petition raises no substantial issues of law or fact, we resolve this
cause by abbreviated form of opinion as permitted by California Standards of Judicial
Administration, section 8.1.


                                                             1
                                           I.
                                 FACTUAL AND PROCEDURAL
                                      BACKGROUND
         The Calaveras Health and Human Services Agency (Calaveras Agency) became
aware of Mother and her family in 2010, and it received multiple referrals over the next
four years about Mother’s excessive alcohol use and its negative effect on her ability to
raise her children. Mother was repeatedly offered, but refused, voluntary family-
maintenance services.
         Dependency proceedings began in Calaveras County when, in May 2014, the
Calaveras Agency filed dependency petitions relating to Mother’s three sons, then four
years old, two years old, and six months old. The petitions alleged that Mother failed to
provide safe and adequate care for her sons due to her severe alcohol abuse, and that
Mother was recently arrested for willful cruelty to a child and disorderly conduct after her
oldest son called 911 during an argument Mother was having with the maternal
grandmother. According to the petitions, after Mother’s arrest, the children were ordered
detained and placed in protective custody because Mother was “too intoxicated to
parent.”
         After a waiver of her right to a contested hearing, Mother submitted on the
petitions, and the juvenile court sustained the allegations under Welfare and Institutions
Code section 300, subdivision (b)2 (failure to protect). The juvenile court considered the
disposition reports and declared the three boys to be dependent children and ordered
reunification services for Mother.
         Mother began participating in a residential-treatment program, and in October
2014 she requested that her youngest son be allowed to live with her. All parties agreed
to the request, and the juvenile court allowed it.
         At the time of a review hearing held in December 2014, Mother had progressed in
her treatment program, and the Calaveras Agency recommended that she continue to
receive reunification services as to her older two sons and family-maintenance services as

2
    All statutory references are to the Welfare and Institutions Code.


                                               2
to her youngest son. Mother was “very engaged” in parenting classes, she displayed
“strong parental skills,” she appeared “strongly bonded” to all three children, she was
making progress in her case plan, and her youngest son was “thriving” in her care.
Although the two older sons were doing well and showing resiliency, the middle son was
moved to a new foster family in early December because his older brother was “modeling
and engaging in inappropriate behaviors.” At the six-month review hearing, the juvenile
court continued the three boys as dependent children and adopted the recommendations
of the Calaveras Agency.
       Mother successfully completed her six-month residential-treatment program and
moved to transitional housing (a two-bedroom apartment) in Antioch, where she was
assigned to an onsite case worker. She also completed courses in anger management and
parenting education, and she received regular counseling. Because of Mother’s progress
in her case plan, the Calaveras Agency recommended in May 2015 that Mother be
awarded custody of all three boys, that she receive family-maintenance services, and that
the case be transferred to Contra Costa County because of Mother’s relocation to
Antioch. At a 12-month review hearing on May 26, 2015, the juvenile court continued
all three boys as dependent minors, ordered that the boys be placed with Mother and that
the family receive family-maintenance services, and transferred the cases to Contra Costa
County. The transfer took place on July 1.
       A social worker with the Bureau was assigned to Mother’s case on July 10, and he
first met with Mother in her home on July 24. The social worker gave Mother (1) a
parenting-resource handbook listing different resources and classes in Contra Costa
County and (2) a mental-health handbook listing low-fee and no-fee clinics in the county.
The social worker next met with Mother a few days later, on July 28, to get her signature
on forms so that her children could start receiving different services. Mother and her
three children began to receive mental-health services on August 17, including individual
therapy for the children.
       Also in August, Mother contacted the social worker to report that her older son
had touched one of his younger brothers inappropriately. Mother agreed to a safety plan,


                                             3
which included rules geared toward avoiding sexual abuse (i.e., barring family members
from bathing together and from viewing any media with sexual content). The social
worker also arranged to have mental-health assessments done for all three children. The
two older boys were diagnosed with post-traumatic stress disorder.
       Soon after Mother signed the safety plan, the Bureau began receiving reports that
Mother was endangering the children’s safety by inadequately supervising them. Around
two months after the cases were transferred, the Bureau filed supplemental dependency
petitions (§ 387) alleging that Mother had left her three boys unattended in a second-story
bedroom and that a neighborhood child who was playing with them fell out of the
window. All three boys were ordered detained and were removed from Mother’s care.
Two days later, Mother signed a waiver of rights and entered a plea of no contest to the
supplemental petitions. The juvenile court then sustained the amended petitions and
continued the children as dependents. The court further ordered that the older child could
be returned to Mother, with the two younger children receiving overnight visitation with
Mother for a maximum of two days.
       The older child was returned to Mother’s care on October 7, and the two younger
boys remained placed in separate foster homes. The middle child received in-home
behavioral support services, and the older child received individual and family therapy.
       The assigned social worker met with Mother in early September and supervised a
visit later that month, then went on medical leave from September 18 through October 5.
When he returned, he continued to supervise visitation, and he also again provided
Mother with a list of mental-health resources.
       The Bureau recommended in a disposition report dated October 14 that Mother be
granted family-maintenance services as to the older child, who was still in her care, and
family-reunification services as to the two younger children. Soon thereafter, however,
the Bureau became concerned about Mother’s current boyfriend, a convicted felon who,
according to the social worker, had a criminal history that posed a significant risk to the
older child. “[S]everal meetings” were held with Mother, including one in her home, and
Mother agreed that her boyfriend would not be in contact with her older child.


                                              4
       Later in October, Mother reported that she had broken up with her boyfriend after
he assaulted her, giving her a black eye and bruises on her arm. The social worker and an
emergency social worker went to Mother’s home to investigate and found a different man
at the home with Mother and the older child. Mother reported she had a terminal illness
that had not previously been disclosed to the Bureau, but her information was vague, and
the social worker was not able to confirm the information. During the subsequent
investigation into the domestic-violence incident, the assigned social worker heard
reports of drinking in Mother’s home, and he also learned that the man at Mother’s home
during his previous visit was a felon and was involved in the domestic-violence incident
being investigated. The case manager at the transitional-housing complex stated she
planned to notify Mother she needed to move out by early November because Mother had
failed to attend four required weekly meetings with her case manager, failed to participate
in an intake assessment, failed to attend regular counseling sessions, and drank alcohol.
The social worker also learned that the older child recently had missed three days of
school. The Bureau took the older child into protective custody after the Bureau alleged
in a supplemental petition that Mother had been given notice she had to vacate her
transitional housing because of her failure to participate in the program there.
       Someone who identified himself as Mother’s brother reported to the social worker
that Mother was hospitalized after she attempted suicide in early November. The social
worker was unable to immediately locate Mother to confirm the reports, but he spoke
with a woman who identified herself as the maternal grandmother, who confirmed the
suicide attempt. When the social worker was able to contact Mother, Mother confirmed
that she had briefly started drinking again.
       In a memo to the juvenile court filed on November 12, the Bureau stated it was no
longer recommending that services be provided to Mother, and it recommended that a
permanency-planning hearing be scheduled under section 366.26. At the beginning of
the 18-month review hearing held that same day, Mother’s counsel requested a 30-day
continuance “due to the [Bureau] changing the recommendation.” The juvenile court
denied the request, finding a lack of good cause and noting that Mother had been aware


                                               5
she was facing the expiration of the statutorily mandated 18-month limit on services. The
social worker testified about the services that had been provided to Mother and his
contact with her since the case had been transferred from Calaveras County.
         Mother argued that she had not been provided reasonable services. The juvenile
court disagreed, stating that “[t]he evidence is overwhelming that the [Bureau] provided
more than reasonable services.” It then followed the Bureau’s recommendation,
terminated services, and scheduled a selection-and-implementation hearing for March 10.
Mother timely sought writ review.
                                               II.
                                          DISCUSSION
         A. The Legal Standards Governing the Setting of a Selection-and-implementation
            Hearing.
         The hearing at which the challenged findings were made was held about a week
before the 18-month mark of the three boys’ initial date of removal and thus was
considered an 18-month review hearing. At an 18-month review hearing, the juvenile
court shall order the return of dependent children to their parents unless the court finds,
by a preponderance of the evidence, that the return of the children would create a
substantial risk of detriment to the children’s safety, protection, or physical or emotional
well-being. (§ 366.22, subd. (a)(1).) If the children are not returned, “the court shall
order that a hearing be held” under section 366.26 to select a permanent plan for the
dependent children. (§ 366.22, subd. (a)(3), italics added.) The court shall not, however,
order that a hearing be held under section 366.26 unless there is clear and convincing
evidence that reasonable services have been provided or offered to the parent. (§ 366.22,
subd. (b)(3); Cal. Rules of Court, rule 5.708(m).3)
         B. Mother Received Reasonable Services.
         Mother first briefly contends that insufficient evidence was presented that the
Bureau provided reasonable services. We disagree. Mother focuses on the fact that the
Bureau’s social worker took medical leave and offered lists of service providers as a way

3
    All rule references are to the California Rules of Court.


                                                6
to suggest he did nothing more. But in doing so, she ignores the fact that, even before her
case was transferred to Contra Costa County, she had received substantial services that
included being housed in transitional housing where she was assigned a case worker. She
also ignores the full context of the frequent contact the Bureau’s social worker had with
Mother. As the juvenile court stated when rejecting Mother’s argument below that she
did not receive reasonable services: “I was amazed, quite frankly, that we have a social
worker who’s been able to devote that much time and energy and resources to one family,
which I believe [the social worker] did. And I think the record is very clear on the
services provided to this family.” We agree with the juvenile court that reasonable
services were provided to Mother.
       C. Mother Has Not Shown That She Was Prejudiced by the Juvenile Court’s
          Denial of Her Request for a Continuance.
       Mother next argues that the juvenile court erred by denying her request for a
continuance because the Bureau had only recently changed its plan of continuing services
for her. The authorities upon which she relies are plainly distinguishable or are
inapplicable. (In re Jasmine G. (2005) 127 Cal.App.4th 1109, 1113 [social-services
agency offered no evidence of any attempt to locate parent to provide notice of hearing
where parental rights were terminated, which amounted to structural error requiring
reversal]; In re DeJohn B. (2000) 84 Cal.App.4th 100, 104 [same]; § 358, subd. (a)(3)
[continuance required where social-services agency recommends bypass of reunification
services under § 361.5, subd. (b), which was not an issue here]; rule 5.686(b) [court rule
implementing § 358, subd. (a)(3)].)
       In order to show reversible error, Mother must show she was prejudiced by the
refusal to continue the hearing. (In re James F. (2008) 42 Cal.4th 901, 916-917
[harmless-error review applies to alleged constitutional errors in dependency
proceedings; court questioned whether structural-error analysis would ever be appropriate
in dependency appeals].) Except to assert generally that the denial of a continuance was
“prejudicial and harmful” to her, Mother does not specifically articulate how she was
harmed, and we find no harm on this record.


                                             7
       D. There Was No Basis to Extend the Reunification Period Past 18 Months.
       Finally, Mother contends that the juvenile court erred in declining to extend
services past the 18-month deadline to reunify because there was a substantial probability
she could reunify with her children if she were given more time to do so. Nowhere does
she set forth the requirements for providing services past the 18-month reunification
period, let alone explain how they were met in this case. Section 366.22, subdivision (b)
provides that a juvenile court may continue the case for up to six months after the 18-
month review hearing if the court determines by clear and convincing evidence that the
best interests of the child would be met by additional reunification services and the parent
is making “significant and consistent progress in a court-ordered residential substance
abuse treatment program,” or the parent was a minor parent or nonminor dependent
parent at the time of the initial hearing and is making significant and consistent progress
in establishing a safe home, or the parent recently was discharged from incarceration.
The statute plainly does not apply to Mother because she was not making progress in a
residential treatment program and does not meet any of the other criteria. Furthermore,
and in any event, no substantial evidence was presented that it was in the three boys’ best
interests for the case to be continued another six months. At the time of the 18-month
review hearing, there was evidence that Mother had relapsed in her recovery, had
potentially exposed her children to domestic violence, and had failed to establish a safe
home. Mother’s reliance on In re Daniel G. (1994) 25 Cal.App.4th 1205 is misplaced
because that case involved a situation where, unlike here, the juvenile court found at the
18-month review hearing that the social-services agency had not provided reasonable
reunification services. (Id. at p. 1208.)
       The record shows that Mother loves her sons and made progress during the 18-
month reunification period. But despite receiving and periodically gaining from
reunification services, she resumed drinking, continued to expose her children to an
unsafe environment, and was unable to reunify with her three sons who are entitled to
permanence and stability.



                                             8
                                            III.
                                        DISPOSITION
        Mother’s petition for an extraordinary writ is denied on the merits. The decision is
final in this court immediately. (Cal. Rules of Court, rule 8.452(i), 8.490(b)(2)(A).)
Mother’s request for a stay of the juvenile court’s March 10, 2016 hearing is denied as
moot.




                                             9
                                                         _________________________
                                                         Humes, P.J.


We concur:


_________________________
Margulies, J.



_________________________
Dondero, J.




Tamara G. v. Superior Court of Contra Costa County (A146988)




                                                    10